Citation Nr: 1011061	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  08-35 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 





INTRODUCTION

The appellant had active service from April 1967 to April 
1970.   

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  


FINDING OF FACT

The Veteran does not have hearing loss, or tinnitus, that was 
caused or aggravated by his service.   


CONCLUSION OF LAW

Bilateral hearing loss, and tinnitus, were not incurred in or 
aggravated by active military service, nor may in-service 
occurrence of sensorineural hearing loss be presumed.  38 
U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that he is entitled to service connection 
for hearing loss, and tinnitus.  He asserts that he has the 
claimed conditions due to exposure to loud noise during 
service, to include during service in an engineering unit, 
and being near explosions during service in the Republic of 
Vietnam.  He has submitted an article taken from the 
internet, which notes that there was an explosion at an 
ammunition dump in Long Binh during the Tet Offensive.  

In December 2006, the Veteran filed his claims.  In September 
2007, the RO denied the claims.  The Veteran has appealed.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for an organic disease of the 
nervous system, such as a sensorineural hearing loss, when 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  It is 
appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and, therefore, 
a presumptive disability.  See Memorandum, Characterization 
of High Frequency Sensorineural Hearing Loss, Under Secretary 
for Health, October 4, 1995.  

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2009).  

When a medical professional determines that a current 
condition is related to an inservice event, then it 
necessarily follows that the current condition was incurred 
during service.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992) 
(if a medical relationship exists between current hearing 
loss and inservice acoustical trauma, it follows that an 
injury was incurred during service); Hensley v. Brown, 5 Vet. 
App. 155 (1993) (notwithstanding that hearing loss was not 
noted upon separation, a medial relationship between current 
hearing loss and noise exposure during service demonstrates 
that the veteran incurred an injury during service).  

The Veteran's service treatment reports do not show any 
relevant treatment.  A separation examination report, dated 
in February 1970, includes audiometric test results which do 
not show that the Veteran had hearing loss as defined at 
38 C.F.R. § 3.385.  An associated "report of medical 
history" shows that the Veteran denied having a history of 
hearing loss.  

The post-service medical evidence consists of VA reports, 
dated between 2007 and 2009, as well as private treatment 
reports, the year of treatment which is unclear, which do not 
show any relevant treatment, and which were submitted in 
support of an unrelated claim.  

The only relevant medical evidence of record is a VA 
audiology examination report, dated in July 2007.  This 
report shows that the Veteran reported having hearing loss 
since 1969, and bilateral tinnitus since his service.  He 
reported inservice duty as a heavy equipment mechanic, and 
exposure to noise from gunfire, mortars, and loud engines, 
and no use of ear protection.  He reported a post-service 
employment history of factory work, during which time he was 
exposed to noise, and during which time he did not always 
wear hearing protection.  He reported recreational noise 
exposure to power tools, during which time he did not always 
wear hearing protection, and occasional lawn mowing, during 
which time he wore hearing protection.  On examination, he 
was shown to have bilateral hearing loss, as it is defined 
for VA purposes at 38 C.F.R. § 3.385.  The diagnosis was 
bilateral sensorineural hearing loss.  The examiner stated 
that the Veteran's hearing loss and tinnitus were not caused 
by or a result of noise exposure.  The examiner essentially 
explained that the Veteran's service treatment reports show 
that he had normal hearing in both his April 1967 entrance 
examination report (audiogram), and in February 1970 (i.e., 
in his separation examination report audiogram), and that if 
his current hearing loss were related to service, it would 
have had to have been incurred between the February 1970 
examination and April 1970 (i.e., the month of his separation 
from service), however, there is no medical evidence of 
record to show such incurrence, and no post-service treatment 
reports for hearing problems or tinnitus were of record.  
These opinions indicate that the examiner determined that 
there is not a medical nexus between bilateral hearing loss, 
or tinnitus, and the Veteran's service.  See Lee v. Brown, 10 
Vet. App. 336 (1997) (an etiological opinion should be viewed 
in its full context).  

The Board has determined that the claims must be denied.  
There is no evidence to show any relevant treatment during 
service.  The Veteran was not noted to have hearing loss, or 
tinnitus, in his February 1970 separation examination report, 
and he denied a history of hearing loss in the associated 
February 1970 report of medical history.  In addition, the 
earliest medical evidence of either hearing loss, or 
tinnitus, is dated in July 2007.  This is approximately 37 
years after separation from service.  This lengthy period 
without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs heavily against 
the claims.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Furthermore, there is no competent evidence to show 
that the Veteran has hearing loss, or tinnitus, that is 
related to his service.  In this regard, the only competent 
opinions are found in the July 2007 VA examination report, 
and both of these opinions weigh against the claims.  
Finally, there is no competent evidence to show that 
sensorineural hearing loss was manifested to a compensable 
degree within one year of separation from service.  See 38 
C.F.R. §§ 3.307, 3.309.  Finally, to the extent that the 
Veteran may have intended to assert that he has the claimed 
conditions due to participation in combat, participation in 
combat is not established by the service reports.  His 
records indicate that he served in Vietnam, however, he is 
not shown to have received commendations or awards that 
warrant the conclusion that he participated in combat.  See 
VAOPGCPREC 12-99 at 12; 65 Fed. Reg. 6256-6258 (2000).  In 
any event, even assuming arguendo that participation in 
combat were shown, the Court has held that 38 U.S.C.A. § 1154 
does not alter the fundamental requirements of a diagnosis, 
and a medical nexus to service.  See Brock v. Brown, 10 Vet. 
App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 
(1996).  Accordingly, the Board finds that the preponderance 
of the evidence is against the claims, and that the claims 
must be denied.  

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claims, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

With regard to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

The issues on appeal are based on the contentions that 
bilateral hearing loss, and tinnitus, were caused or 
aggravated by service that ended in 1970.  The Board notes 
that the Veteran has asserted that he had both hearing 
impairment, and ringing in the ears, during service.  The 
Veteran's descriptions of his symptoms have been considered.  
However, the Board finds that the medical evidence warrants 
greater probative value on the issues of whether his 
bilateral hearing loss, or tinnitus, are related to his 
service.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).  Specifically, when the Veteran's service treatment 
records (which do not show any relevant treatment, findings, 
or diagnoses), and his post-service medical records are 
considered (which do not show any relevant treatment prior to 
July 2007, and which do not contain competent evidence of a 
nexus between hearing loss, or tinnitus, and the Veteran's 
service), the Board finds that the service treatment reports, 
and the medical evidence, outweigh the lay statements, to the 
effect that the Veteran has the claimed conditions that are 
related to his service.  


II.  VCAA

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  The notification obligations in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in January 2007.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports, and post-service records relevant to the issues on 
appeal have been obtained and are associated with the 
Veteran's claims file.  The RO has obtained the Veteran's VA 
and non-VA medical records.  The Veteran has been afforded an 
examination, and etiological opinions have been obtained.  
The examination report indicates that it was based on a 
review of the Veteran's C- file, an medical records, and it 
shows that his reports of his history of symptoms were 
recorded.  An audiological examination was performed, and 
detailed findings are included in the report.  The examiner 
determined that the Veteran's bilateral hearing loss, and 
tinnitus, are not related to his service, and his opinions 
are accompanied by a sufficient rationale.  Given the 
foregoing, there is no basis to find that this report is 
inadequate, or that a remand for another opinion is required.  
See 38 C.F.R. § 3.159(d) (2009); Neives-Rodriguez v. Peake, 
22 Vet. App. 295, 304 (2008); Prejean v. West, 13 Vet. App. 
444, 448- 9 (2000).    

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004). 


ORDER

The appeal is denied.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


